Undercofler, Justice.
Jerome Pattillo filed an application for the writ of habeas corpus in the Superior Court of Tattnall County, Georgia, against the Warden of the Georgia State Prison. The petitioner alleged that he was being illegally held and detained under and by virtue of two life sentences illegally imposed upon him in DeKalb County, Georgia, dated August 5, 1970, and that both sentences were void for stated reasons. The respondent answered the petition.
Submitted January 10, 1972
Decided January 19, 1972.
Jerome T. Pattillo, pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, W. Hensell Harris, Jr., Assistant Attorneys General, for appellee.
The evidence at the hearing showed that the petitioner was also being detained by the respondent under another life sentence and two ten-year sentences. The legality of these sentences has not been attacked by the petitioner.
The trial court found the two DeKalb County life sentences to be legal and further found that the petitioner was also being detained under the third life sentence and the two ten-year sentences. The petitioner was remanded to the custody of the respondent. The appeal is from this judgment. Held:
"A writ of habeas corpus looks only to the lawfulness of the present confinement. Mullennix v. Balkcom, 213 Ga. 490 (99 SE2d 832); Pippin v. Sheffield, 220 Ga. 179 (137 SE2d 627). Where it is unquestioned that the detention of the petitioner under sentences from other counties is legal, the trial court has no authority to make any other disposition of the matter except to remand the petitioner to the custody of the respondent. Balkcom v. Craton, 220 Ga. 216 (138 SE2d 163).” Balkcom v. Hurst, 220 Ga. 405 (139 SE2d 306); Burson v. Gresham, 221 Ga. 814 (147 SE2d 445).

Judgment affirmed.


All the Justices concur.